                                                         THIS ORDER IS APPROVED.

                                                          Dated: January 22, 2021



 1
                                                          _________________________________
 2                                                        Scott H. Gan, Bankruptcy Judge

 3
                           UNITED STATES BANKRUPTCY COURT
 4
                                  DISTRICT OF ARIZONA
 5
 6
      In Re:                                 ) Chapter 12 Proceedings
 7                                           )
      DENNIS C. NOWLIN,                      )
 8
                                             ) No. 19-09432-SHG
 9               Debtor,                     )
                                             )
10                                           )
                                             )        STIPULATED ORDER
11                                                 CONFIRMING AMENDED
                                             )
12                                           )       CHAPTER 12 PLAN OF
                                             )         REORGANIZATION
13
                                             )
14                                           )
                                             )
15
16
           This matter came before the Court for a Status Conference regarding the
17
     objections of Specialized Loan Servicing (“SLS”) and Douglas and Roma Payne
18
19   (“Payne”), to the Amended Chapter 12 Plan of Reorganization (the “Amended Plan”).
20         Based upon the representations of Counsel, the Court finds that the Amended
21
     Plan having been properly noticed out to creditors and that any objections to
22
23   confirmation having been resolved. Specifically, the Amended Plan is modified and

24   Confirmed, and modified as follows:
25   Section III(A)(5) Secured Claim - US Bank, NA / Specialized Loan Services
26
           The claim of SLS is secured by the real property constituting the Debtor’s family
27
28   farm (the “Property”). US Bank, NA/Specialized Loan Services (“SLS”) filed Proof



Case 4:19-bk-09432-SHG      Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11         Desc
                            Main Document    Page 1 of 6
     of Claim No. 4 (“POC 4”) as a secured claim in the amount of $999,896.43 and a claim
 1
 2   for arrearges of $54,620 (the “SLS Arrearages”). SLS also objected to the Plan.
 3   Pursuant to an agreement resolving the SLS Objection, SLS will have an allowed
 4
     secured claim in the amount of $475,000 (the “SLS Secured Claim”), the fair market
 5
     value of the Property, and the remaining $523,896.47 be allowed as a Class 6 General
 6
 7   Unsecured Claim (the “SLS GUC Claim”).
 8         The SLS Secured Claim will be paid in full prior to the 2047 maturity date of
 9
     the original SLS loan documents. Interest will be paid on the SLS Secured Claim at
10
     the rate of 3%/year. The monthly interest and principal payment shall be $2,176.07.
11
12   The Debtor will further be required to maintain applicable insurance on the property
13   at his own cost, outside of the plan, and likewise pay all property taxes as assessed
14
     and due.
15
           SLS shall retain its lien on any of its collateral, until the SLS Secured Claim is
16
17   paid in full.
18         Should the Debtor fail to tender the payments on the SLS Secured Claim as
19
     required under the order confirming plan, then they will be in default. Should the
20
21   Debtor default, SLS must provide notice to the Debtor specifying the nature of the

22   default and a 15-day period to cure the default. Any notice must be in writing and
23   sent via U.S. regular mail to the Debtor at the address on file with the Clerk of this
24
     Court and with a copy sent via U.S. regular mail and email to:
25
26   Jonathan P. Ibsen
     Canterbury Law Group
27   14300 N. Northsight Blvd. Suite 129
     Scottsdale, AZ 85260
28



Case 4:19-bk-09432-SHG      Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11       Desc
                            Main Document    Page 2 of 6
     jibsen@clgaz.com
 1
 2           Should the Debtor fail to cure the delinquency on the SLS Secured Claim, SLS
 3   will have immediate relief from the automatic stay.
 4
             SLS’s lien will be deemed relinquished upon such payment, and will effect a
 5
     release of lien within ten (10) days of final payment of the SLS Secured Claim.
 6
 7           The SLS Arrearages in the amount of $54,620.01 and the repayment of the
 8   $25,858.91 in post-petition escrow advances will be in a lump sum payment
 9
     $80,478.92, and will be made 60 months from the effective date of the Plan.
10
             The SLS GUC Claim will be paid pro rata, with the remaining allowed Class 8
11
12   General Unsecured Claims.
13   Section III(A)(7) Secured Claim – Douglas Payne
14
             Douglas and Roma Payne (“Payne”) filed Proof of Claim No. 5 as a secured
15
     claim (“POC 5”), as amended, in the amount of $85,279.59. Payne also objected to the
16
17   Plan.
18           Pursuant to an agreement resolving the Payne Objection, Payne will have an
19
     allowed secured claim in the amount of $47,500 (the “Payne Secured Claim”), and the
20
21   remaining $37,779.59 be allowed as a Class 6 General Unsecured Claim (the “Payne

22   GUC Claim”).
23           The Payne Secured Claim will be paid over 5 years. Interest will be paid on the
24
     Payne Secured Claim at the rate of 4.5%/year. The monthly interest and principal
25
26   payment shall be $886. The Debtor will further be required to maintain applicable

27   insurance on the property at his own cost, outside of the plan, and likewise pay all
28



Case 4:19-bk-09432-SHG       Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11     Desc
                             Main Document    Page 3 of 6
     property taxes as assessed and due.
 1
 2         Additionally, all tax liens must be paid off prior to confirmation and failure to
 3   pay property taxes is an event of default.
 4
           Should the Debtor default on the Payne Secured Claim, Payne must provide
 5
     notice to the Debtor specifying the nature of the default and a 21-day period to cure
 6
 7   the default. Any notice must be in writing and sent via U.S. regular mail to the Debtor
 8   at the address on file with the Clerk of this Court and with a copy sent via U.S. regular
 9
     mail and email to:
10
     Jonathan P. Ibsen
11
     Canterbury Law Group
12   14300 N. Northsight Blvd. Suite 129
     Scottsdale, AZ 85260
13   jibsen@clgaz.com
14
           Should the Debtor fail to cure the delinquency on the Payne Secured Claim, the
15
     Debtor agrees that the Bankruptcy stay is automatically lifted, and the Payne’s may
16
17   proceed with foreclosing their interest in the property under state law.
18         Payne shall retain their lien on any of their collateral, until the Payne Secured
19
     Claim is paid in full. Payne’s lien(s) will be deemed relinquished upon such payment,
20
21   and will effect a release of lien within ten (10) days of final payment of the Payne

22   Secured Claim.
23         The Payne GUC Claim will be paid pro rata, with the remaining allowed Class
24
     8 General Unsecured Claims.
25
26   Section III(B)(8) – Anticipated Monthly Payments

27         The Debtor will pay the Trustee $ 6,975, monthly to be distributed to the
28



Case 4:19-bk-09432-SHG      Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11       Desc
                            Main Document    Page 4 of 6
     Trustee’s administrative fees and creditors, for sixty (60) months, as follows:
 1
 2                Ø AZDOR                                      $       125.00
 3                Ø IRS                                        $       500.00
 4
                  Ø Reliable Credit                            $       400.00
 5
 6                Ø SLS Secured Claim                          $      2,176.07

 7                Ø Payne Secured Claim                        $       886.00
 8
                  Ø Nieman Secured Claim                       $      1,000.00
 9
           The remaining monthly sum, after deduction of the Trustee’s administrative
10
11   fees, shall be paid ratably to general unsecured creditors.
12   _________________________________________________________________________
13                             ORDER DATED AND SIGNED ABOVE.
14
     _________________________________________________________________________
15
16      Approved as to Form and Content by:
17      Debtor:
18
19      By:_/s/ Dennis Nowlin___
20
        Canterbury Law Group
21      14300 N. Northsight Blvd, Ste 129
22      Scottsdale, AZ 85260
        Counsel to the Debtor
23
24      By: /s/ Jonathan P. Ibsen
25
26      David M. Reaves, Chapter 12 Trustee
27
28      By: /s/ David M. Reaves___



Case 4:19-bk-09432-SHG      Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11      Desc
                            Main Document    Page 5 of 6
 1
      Leonard J. McDonald
 2    Counsel for Specialized Loan Servicing
 3
 4    By:/s/ Leonard J. McDonald

 5
      John Smith
 6    Counsel for Douglas and Roma Payne
 7
 8    By:/s/ John Smith_____

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case 4:19-bk-09432-SHG   Doc 85 Filed 01/22/21 Entered 01/22/21 14:52:11   Desc
                         Main Document    Page 6 of 6
